jul tet rat uniform issue list attn legend employer a state b plan x ordinance c dear this is in response to a ruling_request dated december concerning the pick up of certain employee contributions to plan x under sec_414 of the internal_revenue_code code the following facts and representations have been submitted -2- on june the council of employer a passed ordinance c adopting plan x prior to july employer a's police officers participated in effective july a retirement_system sponsored by state b under the terms of the plan any full-time_employee of employer a is employed as a certified police officer plan x requires mandatory employee contributions equal to seven per cent of compensation and is intended to qualify under code sec_401 is eligible to participate in the plan provided that such individual could have elected to participate in plan x effective july _according to plan x's terms every individual who was a covered emplovee as of june continuing until his or her termination_date such election was irrevocable made ona written application supplied by employer a and contained an agreement to make as a condition of his or her employment with employer a participant contributions if an employee who was otherwise eligible to participate failed to return the completed application he or she ceased to be a covered_employee as of julv employee who becomes a covered_employee on or after july participant on the date he or she first performs an hour_of_service as a covered_employee becomes a every other ordinance c provides that employer a will pick up the mandatory employee contributions within the meaning of code sec_414 it states that participant contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee sec_26 of plan x provides for participant contributions to be picked up by employer m the section further provides that these contributions become a part of both the participant’s employee contribution benefit and participant's accrued_benefit therefore participants in plan x do not have the option to receive the picked up contributions directly instead of having them paid_by employer a to plan x based on the foregoing facts and representations you have requested the following rulings that the mandatory_contributions to plan x made by participants and picked up by employer a under sec_26 of the plan will be treated as employer contributions for federal_income_tax purposes that the mandatory_contributions made by participants and picked up by employer a will not be included in the current gross_income of the employees for federal_income_tax purposes that the mandatory_contributions of participants picked up by employer a will not constitute wages subject_to federal_income_tax withholding code sec_414 provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in code sec_401 established by a state government or a political_subdivision thereof or any agency_or_instrumentality of any one of the foregoing and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of code sec_414 is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district’s picked-up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of code sec_3401 the school district’s contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding for federal_income_tax purposes is required from the employees' salaries with respect to such picked-up contributions the issue of whether contributions have been picked up by an employer within the meaning of code sec_414 is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan furthermore it is immaterial for purposes of the applicability of code sec_414 whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both in revrul_87_10 1987_1_cb_136 the internal_revenue_service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate in this case the one-time irrevocable election by employees who wish to participate in the pick up of employee contributions under plan x does not violate revenue rulings and because it does not result in such employees having sufficient control of the contributed amounts to preclude such amounts from being treated as employer contributions employer a’s ordinance c and plan x satisfy the criteria set forth in revrul_81_35 and revrul_81_36 by providing that employer a will pick up and make contributions to plan x in lieu of contributions by participating employees no employee will have the option of receiving the contribution in cash instead of having such contribution paid to plan x accordingly we conclude that the mandatory_contributions to plan x made by participants and picked up by employer a under sec_26 of the plan will be treated as employer contributions for federal_income_tax purposes that the mandatory_contributions made by participants and picked up by employer a will not be included in the current gross_income of the employees for federal_income_tax purposes that the mandatory_contributions of participants picked up by employer a will not constitute wages subject_to federal_income_tax withholding the effective date for the commencement of any proposed pick up as specified in the final resolution cannot be any earlier than the later of the date the final resolution is signed or put into effect this ruling is based on the assumption that plan x is qualified under code sec_401 at all relevant times no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement within the meaning of code sec_3121 this ruling is directed only to the taxpayer who requested it code sec_61 k provides that it may not be used or cited by others as precedent satntpeeneqoecetabtmgrmiegolammaate bce espns dollar_figureiu4siebsiam-vuseris- ecleedegeiges jets-igedscelie tf chico tug eg a copy of this ruling has been sent to your authorized representative pursuant to a power of attornev on file in this office t ep ra t1 if you have any questions please call at sincerely yours andrew e zuckerrnan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of the ruling notice cc
